USCA11 Case: 20-11810    Date Filed: 11/12/2021   Page: 1 of 6




                                        [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                ____________________

                        No. 20-11810
                Non-Argument Calendar
                ____________________

SAMUEL KNOWLES,
                                           Plaintiff-Appellant,
versus
UNITED STATES OF AMERICA,
DEPARTMENT OF JUSTICE,
UNITED STATES DEPARTMENT OF STATE,
SECRETARY OF STATE,
ATTORNEY GENERAL, et al.,


                                        Defendants-Appellees.
USCA11 Case: 20-11810         Date Filed: 11/12/2021     Page: 2 of 6




2                       Opinion of the Court                 20-11810

                     ____________________

           Appeal from the United States District Court
               for the Southern District of Florida
               D.C. Docket No. 0:19-cv-60996-JIC
                    ____________________

Before WILSON, NEWSOM, and ANDERSON, Circuit Judges.
PER CURIAM:
       Samuel Knowles brought this pro se action against the
United States, the Department of Justice, the Department of State,
Secretary of State Rex Tillerson, Attorney General Jeff Sessions,
and three U.S. Attorneys. Knowles appeals from the district court’s
grant of the defendants’ motion to dismiss his complaint and de-
nial—on the basis of futility—of his request for leave to amend. For
the following reasons, we affirm.
                                   I
        Knowles is a citizen of the Bahamas. He was indicted by a
federal grand jury in 2000 for multiple offenses related to a large-
scale drug-trafficking conspiracy. The United States requested his
extradition and, despite Knowles’s protests in the Bahamian courts,
the island nation authorized his extradition. Knowles proceeded to
trial, and a jury found him guilty of two cocaine-related offenses.
        Since then, Knowles has filed more than half a dozen appeals
in this court related to his conviction. In this latest episode, he has
sued a slew of federal entities and officers “for failure to provide
USCA11 Case: 20-11810        Date Filed: 11/12/2021     Page: 3 of 6




20-11810               Opinion of the Court                        3

and record [his] extradition Treaty Documents into his federal
criminal case.” This failure, he says, violated 42 U.S.C. § 1983, Ar-
ticle 36 of the Vienna Convention, his due process rights under the
Fifth Amendment, and the Federal Tort Claims Act (FTCA).
       After the defendants moved to dismiss, a magistrate judge
made several determinations: (1) Knowles had not stated a valid
claim against Sessions and Tillerson because he hadn’t mentioned
either of them in his allegations; (2) Knowles’s § 1983 and FTCA
claims failed because he only mentioned them once in the intro-
duction to his complaint; (3) Knowles’s claims were barred by sov-
ereign immunity; (4) the three U.S. Attorney defendants were pro-
tected by prosecutorial immunity; (5) the Vienna Convention
didn’t create judicially enforceable individual rights; (6) Knowles’s
Fifth Amendment claim challenged his conviction, and he could
only challenge his conviction through a successive § 2255 motion;
(7) Knowles hadn’t met his burden of showing entitlement to a pre-
liminary injunction; and (8) Knowles’s request for extradition doc-
uments was barred by res judicata because a previous case he had
brought under the Freedom of Information Act (FOIA) involved
the same facts and a request for the same documents. Based on
these conclusions, the magistrate judge recommended dismissing
Knowles’s case with prejudice.
      Knowles objected and argued, inter alia, that he should be
granted leave to amend his complaint. In doing so, however,
Knowles didn’t tender a proposed amended complaint or explain
what else he would allege.
USCA11 Case: 20-11810         Date Filed: 11/12/2021    Page: 4 of 6




4                      Opinion of the Court                 20-11810

      The district court overruled Knowles’s objections and
adopted the magistrate judge’s report and recommendation in full.
With respect to Knowles’s request for amendment, the court con-
cluded that any amendment would be futile. It explained that:
      The only injuries [Knowles] purports to have suffered
      in his Complaint are (1) his allegedly improper extra-
      dition and (2) the withholding of his extradition doc-
      uments. With respect to the latter, whatever right he
      may have to his extradition documents has been ad-
      judicated in his FOIA action, and he is precluded by
      res judicata from relitigating that issue here. . . . And
      with respect to the former, judicial review of extradi-
      tion procedure may only be done on habeas review,
      not through a Bivens or FTCA action. . . . There is
      therefore no way that [Knowles] could draft his Com-
      plaint such that it could withstand a motion to dis-
      miss.
The district court then dismissed Knowles’s complaint with preju-
dice. Knowles appealed, claiming that he should have been granted
leave to amend.
                                  II
       We generally review the denial of a motion to amend a com-
plaint for an abuse of discretion. Coventry First, LLC v. McCarty,
605 F.3d 865, 869 (11th Cir. 2010) (per curiam). Under Federal Rule
of Civil Procedure 15(a)(2), district courts should freely grant leave
USCA11 Case: 20-11810         Date Filed: 11/12/2021    Page: 5 of 6




20-11810               Opinion of the Court                         5

to amend a complaint if justice requires. But a court can refuse to
grant leave to amend if any amendment would be futile. Cockrell
v. Sparks, 510 F.3d 1307, 1310 (11th Cir. 2007) (per curiam). That
is, “if a more carefully drafted complaint could not state a claim,”
then dismissal with prejudice is proper. Silberman v. Miami Dade
Transit, 927 F.3d 1123, 1133 (11th Cir. 2019) (quoting Bank v. Pitt,
928 F.2d 1108, 1112 (11th Cir. 1991) (per curiam)).
       We deem a legal claim or argument not briefed before us
abandoned, and we will not address its merits. Access Now, Inc. v.
Sw. Airlines Co., 385 F.3d 1324, 1330 (11th Cir. 2004). A claim is
abandoned on appeal when it is made in passing or raised in a per-
functory manner without supporting arguments or authority.
Sapuppo v. Allstate Floridian Ins. Co, 739 F.3d 678, 681 (11th Cir.
2014). Although we liberally construe the pleadings of pro se liti-
gants, we still deem issues that a pro se appellant hasn’t clearly
raised on appeal abandoned. Timson v. Sampson, 518 F.3d 870,
874 (11th Cir. 2008) (per curiam). Similarly, we don’t address argu-
ments raised for the first time in a reply brief—even for pro se liti-
gants. Id.
       Here, Knowles has abandoned any argument that the court
erred by denying him leave to amend. As stated above, the district
court explained why there was “no way” Knowles could save his
complaint through amendment. In his opening brief, Knowles
makes no attempt to rebut the district court’s analysis. See
Sapuppo, 739 F.3d at 680 (explaining that an appellant must “con-
vince us that every stated ground for the judgment against him is
USCA11 Case: 20-11810        Date Filed: 11/12/2021     Page: 6 of 6




6                      Opinion of the Court                20-11810

incorrect”). He does not challenge any of the district court’s legal
conclusions regarding the merits of his claims. Nor does he offer
any specific details or arguments on how he could amend his com-
plaint to state a claim. He simply states—in conclusory fashion—
that he “would have corrected all of [his complaint’s] deficiencies.”
Br. of Appellant at 2. That’s not enough to preserve the issue for
our review. See Sapuppo, 739 F.3d at 681.
       Moreover, to the extent Knowles raises any new arguments
or issues for the first time in his reply brief, we do not consider
them. Those arguments, too, are abandoned. See Timson, 518
F.3d at 874; Lovett v. Ray, 327 F.3d 1181, 1183 (11th Cir. 2003) (per
curiam). “It follows that the district court’s judgment is due to be
affirmed.” Sapuppo, 739 F.3d at 683.
                               * * *
      We AFFIRM.